DETAILED ACTION
This Office action is in response to the amendment and terminal disclaimer filed on June 7th, 2022.  Claims 1-17 and 19-26 are pending, with claims 24-26 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy comprising: a flexible or elastic substrate for securing to or covering an emission source emitting electromagnetic energy, said flexible or elastic substrate configured to be stretched to fit a desired surface comprising an emission source emitting electromagnetic energy; a phosphor material layer located on or applied to said flexible or elastic substrate; and an electromagnetic energy blocking layer located on or applied to said phosphor material layer, said electromagnetic energy blocking layer constructed and arranged to block emissions of NIR energy, NIR and visible energy, NIR and actinic energy, or NIR, visible, and actinic energy, and having one or more components that adjust surface sheen, repel dust or debris, or combinations thereof.
The closest prior arts of record are US 2008/0246388 (Cheon et al.) and US 2019/0039349 (Shoda et al.).  Cheon et al. discloses a short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy comprising: a flexible or elastic substrate for securing to o rcovering an emission source emitting electromagnetic energy, said flexible or elastic substrate configured to be stretched to fit a desired surface comprising an emission source emitting electromagnetic energy (‘a transparent polyethylene film substrate via standard printing methods and affixed to the surface of the OLED display.’ P 57); a phosphor material layer located on or applied to said flexible or elastic substrate (fig. 1a, element 13, wherein ‘In other embodiments, the quantum dots emit at 1450-1650 nm, 1700-2100 nm ...’ P 37); and an electromagnetic energy blocking layer (‘The flexographic ink was applied to a transparent polyethylene film substrate’ P 57).  Cheon et al. is not figured to block NIR energy, and it would not have been obvious to modify Cheon et al. to block NIR energy because Cheon is directed to making the emission visible to NIR viewing equipment.  Shoda et al. discloses a wavelength converter with a layer having one or more components that adjust surface sheen, repel dust or debris, or combinations thereof (fig. 5, element 7, wherein ‘The coating layer (matte layer) 7 is provided on a second surface of the second substrate 2a to exhibit one or more optical functions, antistatic functions or scratch prevention functions, and is the outermost surface of the light-emitter protective film 10.’ P 88).  Shoda et al. does not produce SWIR or block NIR energy.
Substantially the same reasons for allowance apply to the other independent claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881